Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 1 of 11 PageID #: 364




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 JEFFREY M. THIELS, ET AL                       CIVIL ACTION NO. 1:20-CV-00040

 VERSUS                                         JUDGE DAVID C. JOSEPH

 MAHINDRA USA, INC, ET AL                       MAGISTRATE JUDGE JOSEPH
                                                H.L. PEREZ-MONTES

                             MEMORANDUM RULING

       Before the Court is a MOTION FOR SUMMARY JUDGMENT (“the Motion”) [Doc. 27]

 filed by Defendant, Twin City Fire Insurance Company (“Twin City”). For the

 following reasons, the Court GRANTS the Motion.

                                     BACKGROUND

       On January 30, 2018, Plaintiffs, Jeffrey M. Thiels and Tammy Thiels (“the

 Thiels”) purchased three Mahindra 105p tractors with matched loaders from Red Dirt

 ATV & Tractor, LLC (“Red Dirt”), in Alexandria, Louisiana. [Doc. 5 ¶ 6]. The Thiels

 procured the tractors for use in their business, which holds contracts with the

 Louisiana Department of Transportation and Development (“LDOT”) to mow and

 maintain rights of way. [Doc. 34-1]. The total purchase price for the three tractors

 and loaders was $165,500, excluding finance charges and sales tax. [Id. ¶ 7]. Plaintiffs

 allege that the sales transaction included several express and implied warranties.

 [Doc. 1 ¶¶ 8–12].

       Within weeks after the sale, the Thiels contend that the tractors began to

 experience significant problems. [Doc. 1 ¶ 13]. In the Complaint, the Thiels allege

 that these problems existed prior to their purchase of the tractors, and that, “as



                                            1
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 2 of 11 PageID #: 365




 delivered to Plaintiffs, the tractors were defective in materials and workmanship,

 with such defects being discovered within the warranty periods.” [Id.].

       Upon discovering these purported defects, the Thiels allege that they returned

 the tractors to Red Dirt for repairs on numerous occasions within the term of the

 express warranty. [Id. ¶ 15]. Despite Red Dirt’s repair efforts on each of these

 occasions, Plaintiffs maintain that the tractors continue to exhibit defective

 conditions to date. [Id.]. The Thiels represent that they notified Defendant Mahindra

 USA, Inc. (“Mahindra”) – the manufacturer of the tractors at issue – of the tractors’

 persistent defects and of their resulting desire to rescind the sale. [Id. ¶ 18].

       On January 9, 2020, the Thiels brought suit against Mahindra seeking

 rescission and damages based on violations of Louisiana’s redhibition and negligence

 laws, the Magnuson-Moss Warranty Act (MMWA), and the Louisiana Unfair Trade

 Practices and Consumer Protection Law (LUTPA). [Doc. 1]. In their Amended

 Complaint (the “Complaint”) filed on September 25, 2020, Plaintiffs added Twin City

 as a defendant, alleging that the commercial general liability (CGL) insurance policy

 (the “Policy”) issued by Twin City to Mahindra may cover all or part of the damages

 sought against Mahindra. [Doc. 16]. After receiving service of the Amended

 Complaint, Twin City issued a disclaimer of coverage to Mahindra. [Doc. 27-1].

       In general terms, the Twin City CGL Policy at issue provides coverage to

 Mahindra for sums it becomes legally obligated to pay resulting from “property

 damage” or “bodily injury” occurring during the policy period, so long as the damages

 are caused by a covered “occurrence,” subject to various conditions and exclusions.




                                             2
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 3 of 11 PageID #: 366




 [Doc. 27-7]. The Policy covered the period from March 31, 2017 to March 31, 2018.

 [Id.].

          The Thiels allege that Twin City is liable for the “property damage” that their

 business has allegedly incurred from the tractors’ repeated mechanical breakdowns

 and loss of use, including all incidental and consequential damages, past and future

 economic damages, and attorney’s fees. 1 [Doc. 29]. In addition, Plaintiffs seek “bodily

 injury” damages from Twin City for the alleged mental anguish, humiliation, and

 inconvenience they have suffered. [Id.].

          Twin City filed this Motion for Summary Judgment on March 19, 2021,

 contending that it should be dismissed from this lawsuit with prejudice because the

 Policy does not provide coverage for Plaintiffs’ claims against Mahindra. [Doc. 27].

 On April 8, 2021, Plaintiffs opposed the Motion [Doc. 29], to which Twin City replied

 [Doc. 30]. The Motion is now ripe for ruling.

                              SUMMARY JUDGMENT STANDARD

          A court should grant a motion for summary judgment when the pleadings,

 including the opposing party’s affidavits, “show that there is no dispute as to any

 material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.




 1       In their Opposition to this Motion [Doc. 29], Plaintiffs concede that the Policy excludes
 coverage for the costs of repairing and replacing the tractor. Indeed, Louisiana courts
 consistently hold that the work-product exclusion in a CGL policy (contained in the Twin City
 Policy at issue), precludes coverage for the cost of repairing or replacing the insured’s own
 defective product. See Atain Specialty Ins. Co. v. Siegen 7 Developments, L.L.C., 820 Fed.
 App’x. 270, 273 (5th Cir. 2020) (“Louisiana courts have consistently held that [this] exclusion
 eliminates coverage for the cost of repairing or replacing the insured's own defective work or
 defective product.”) (quoting Supreme Servs. & Specialty Co. v. Sonny Greer, Inc., 2006-1827
 (La. 5/22/07), 958 So. 2d 634, 643).


                                                3
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 4 of 11 PageID #: 367




 Civ. Pro. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). In applying

 this standard, the Court should construe “all facts and inferences in favor of the

 nonmoving party.” Deshotel v. Wal-Mart Louisiana, L.L.C., 850 F.3d 742, 745 (5th

 Cir. 2017); see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (“The

 evidence of the non-movant is to be believed, and all justifiable inferences are to be

 drawn in his favor.”). As such, the party moving for summary judgment bears the

 burden of demonstrating that there is no genuine issue of material fact as to issues

 critical to trial that would result in the movant’s entitlement to judgment in its favor,

 including identifying the relevant portions of pleadings and discovery. Tubacex, Inc.

 v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). The court must deny the moving

 party’s motion for summary judgment if the movant fails to meet this burden. Id.

        If the movant satisfies its burden, however, the nonmoving party must

 “designate specific facts showing that there is a genuine issue for trial.” Id. (citing

 Celotex, 477 U.S. at 323). In evaluating motions for summary judgment, the court

 must view all facts in the light most favorable to the nonmoving party. Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). There is no genuine

 issue for trial – and thus a grant of summary judgment is warranted – when the

 record as a whole “could not lead a rational trier of fact to find for the non-moving

 party....” Id..




                                            4
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 5 of 11 PageID #: 368




                                      DISCUSSION

 I.    Applicable Law

       In a diversity case, a federal court must apply the choice-of-law rules of the

 forum state in which it sits. Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d

 503, 512 (5th Cir. 2014). Accordingly, the Court applies Louisiana choice-of-law

 principles in determining the law governing the insurance contract between Twin

 City and Mahindra. Louisiana law provides, generally, that the law of the state where

 an insurance contract is issued and executed guides the court’s interpretation of that

 contract. Id. Although the Policy was issued in Texas – and thus Texas law may apply

 under Louisiana choice-of-law provisions – “[w]here the parties are unable to identify

 any conflicts in the decisional law of the states, the court may proceed with the

 application of forum law.” Richard v. Anadarko Petroleum Corp., 6:11-CV-0083, 2015

 WL 1357013, at *4 (W.D. La. Mar. 24, 2015), aff'd, 850 F.3d 701 (5th Cir. 2017)

 (quoting Pioneer Exploration, 767 F.3d at 512). Here, the parties have not identified

 any relevant conflict between the substantive law of Texas and Louisiana pertaining

 to insurance policy interpretation and concede that the applicable laws of the two

 states are substantially similar. Therefore, Louisiana law will govern the Court’s

 analysis of the issues presented herein.

       Under Louisiana law, insurance policies are treated as contracts between the

 insurance company and the insured and should be construed in a manner consistent

 with the Louisiana Civil Code’s general rules of contract interpretation. See

 IberiaBank Corp. v. Illinois Union Ins. Co., 953 F.3d 339, 345 (5th Cir. 2020) (citing




                                            5
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 6 of 11 PageID #: 369




 Cadwallader v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003)). The words used in

 contract must be attributed their plain and ordinary meaning, except when a word

 has a technical meaning. La. Civ. Code Art. 2047. “When the words of a contract are

 clear and explicit and lead to no absurd consequences, no further interpretation may

 be made in search of the parties’ intent.” La. Civ. Code Art. 2046; see also

 Cadwallader, 848 So. 2d at 580 (“If the policy wording at issue is clear and

 unambiguously expresses the parties’ intent, the insurance contract must be enforced

 as written.”).

       Once a court ascertains the meaning of an insurance contract, it should grant

 summary judgment only, “when the facts are taken into account and it is clear that

 the provisions of the insurance policy do not afford coverage.” Supreme Servs. &

 Specialty Co., Inc. v. Sonny Greer, Inc., 2006-1827, p. 6 (La. 5/22/07); 958 So.2d 634,

 638. Here, the scope of coverage set forth in the Policy and its relationship with the

 facts alleged in Plaintiffs’ Complaint and summary judgment evidence dictate

 whether Twin City is entitled to summary judgment.

 II.   Coverage for “Property Damage”

       Twin City contests coverage for “property damage” on two grounds. First, it

 argues that any harm sustained by the Thiels does not meet the Policy’s definition of

 “property damage.” Alternatively, Twin City maintains that even if Plaintiffs have

 established a genuine issue of “property damage,” the Policy’s “work-product

 exclusion” unambiguously bars coverage of their claim.




                                           6
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 7 of 11 PageID #: 370




        The Policy defines “property damage” as (i) physical injury to tangible

 property, including all resulting loss of use of that property or (ii) loss of use of

 tangible property that is not physically injured. [Doc. 27-7 p. 31]. The work-product

 exclusion contained in the Policy explicitly excludes coverage for “Damage To Your

 Product” – defined therein as “property damage” to “your product” arising out of it or

 any part of it. [Id. p. 17]. The term, “your product,” is defined in the Policy, in relevant

 part, as, “[a]ny goods or products, other than real property, manufactured, sold,

 handled, distributed or disposed of by” the insured or others “trading under [the

 insured’s] name.” [Id. p. 31].

        Relying on the Fifth Circuit’s opinion in Hollybrook Cottonseed Processing,

 L.L.C. v. Am. Guarantee & Liab. Ins. Co., the Thiels contend that the definition of

 “property damage” encompasses the economic loss their business has purportedly

 suffered. See 772 F.3d 1031 (5th Cir. 2014). Due to the tractors’ alleged defective

 conditions and loss of use, they claim that their business suffered financial hardship

 after the purchase of three John Deere tractors in accordance with new finance

 agreements as well as a loss of business opportunities and customers. [Doc. 34]. The

 Court finds that Hollybrook is indeed instructive on the resolution of this Motion, but

 that its primary relevance to the facts sub judice relates to the applicability of the

 work-product exclusion in a CGL policy to a claim for pure economic loss.

        The plaintiff in Hollybrook was the operator of a small cotton mill that

 contracted with a supplier for the purchase of certain cotton processing equipment.

 Id. at 1033. After the equipment was received and installed in the cotton mill,




                                              7
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 8 of 11 PageID #: 371




 numerous mechanical failures ensued, causing the plaintiff to experience significant

 downtime of its entire plant and to lose the use of not only the newly-purchased

 equipment, but also of its other equipment. Id. The plaintiff then sued the supplier

 and the supplier’s insurer, asserting a right to “property damage” coverage under the

 supplier’s CGL policy for the economic loss sustained. Id.

        Because the plaintiff’s harm resulted from loss of use of its entire plant and

 other equipment, and not only from the harm related to the defendant-supplier’s

 products, the Court affirmed the district court’s holding that the work-product

 exclusion did not exclude coverage of the plaintiff’s claims. Id. at 1035. Critical to the

 resolution of this Motion, the Court reasoned that, “while the exclusion precludes

 coverage for damages due to the repair or replacement costs of the insured’s actual

 equipment, it does not preclude coverage for loss resulting from damage to other

 property.” Id. (emphasis added).

        Here, it is undisputed that: (i) the Thiels purchased three tractors

 manufactured by Mahindra for business use and (ii) the Thiels assert a right to

 coverage for economic loss they have suffered resulting from the tractors’ alleged

 mechanical failures and loss of use. Unlike the plaintiff in Hollybrook, however,

 Plaintiffs neither allege nor present any evidence of economic loss to tangible

 property other than the tractor itself. [Docs. 1, 29]. 2 As such, because the work-


 2
        At the Court’s request, the Thiels submitted additional briefing and supporting
 evidence [Doc. 34] as to business losses associated with the alleged breakdown of their
 Mahindra tractors – including evidence that they were forced to purchase John Deere tractors
 in order to fulfill their contractual obligations with the LDOT. [Doc. 34-3]. In spite of these
 additional business costs, Plaintiffs were unable to provide the Court with evidence that they
 sustained damage to any “tangible” property stemming from the defective tractors.


                                               8
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 9 of 11 PageID #: 372




 product exclusion unambiguously excludes coverage for “property damage” to

 Mahindra’s own products, the Policy does not entitle Plaintiffs to damages for

 economic loss sustained due to the subject Mahindra tractors’ defective conditions.

 See, e.g., Atain Specialty Ins. Co. v. VIG II, LLC, CV 15-6499, 2017 WL 3867672, at

 *6 (E.D. La. Feb. 9, 2017) (“Because the [claimants’] home is [the insured-

 manufacturer’s] product, and the complaint evinces no claims for damage to anything

 other than the house itself, the Damage To Your Product exclusion unambiguously

 precludes coverage for the [claimants’] claims.”); Houston Specialty Ins. Co. v.

 Ascension Insulation & Supply, Inc., 17-CV-1010, 2018 WL 4031778, at *7 (W.D. La.

 Aug. 7, 2018), report and recommendation adopted, 17-CV-1010, 2018 WL 4008988

 (W.D. La. Aug. 22, 2018) (work-product exclusion did not bar coverage where the

 plaintiffs sued not only for replacement of faulty equipment installed by the insured-

 manufacturer but also for related loss of use of and damages sustained to their home);

 Martco Ltd. P'ship v. Wellons, Inc., 588 F.3d 864 (5th Cir. 2009) (lost production,

 profits, and business opportunities suffered by the plaintiff-plant owner constituted

 “property damage” not barred by a CGL policy’s work-product exclusion where the

 plant experienced shutdowns due to mechanical failures of the insured-

 manufacturer’s equipment installed at the plant).

          Because Plaintiffs have failed to establish a genuine issue of actual injury

 sustained to tangible property other than the tractor itself, the Court finds that

 summary judgment in favor of Twin City is warranted as to the “property damage”

 claim.




                                            9
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 10 of 11 PageID #: 373




  III.   Coverage for “Bodily Injury”

         In addition to “property damage,” the Thiels seek coverage for “bodily injury”

  on account of the mental anguish they have allegedly sustained. Twin City disputes

  coverage based on a lack of physical injury suffered by Plaintiffs. The Court finds that

  mental anguish does not qualify as “bodily injury” under the facts presented.

         The Policy defines “bodily injury” as “physical injury, sickness, or disease

  sustained by a person and, if arising out of the above, mental anguish or death at any

  time.” [Doc. 32-7 p. 31] (emphasis added). Louisiana jurisprudence demonstrates

  that, where an insurance policy requires an injury that is physical in nature to trigger

  “bodily injury” coverage, and the claimant has not suffered a physical harm, mental

  anguish does not constitute bodily injury. See, e.g., Hebert v. Webre, 2008-0060, p. 10

  (La. 5/21/08); 982 So.2d 770; Smith v. Thomas, 51,093, p. 13 (La. App. 2nd Cir.

  1/25/17); 214 So.3d 945, 954, writ denied, 2017-0343 (La. 4/7/17); 218 So.3d 112; see

  also Grubaugh v. Cent. Progressive Bank, CIV.A. 13-3045, 2014 WL 793991 (E.D. La.

  Feb. 27, 2014); Karle v. Am. Int'l Grp., Inc., 1:09-CV-01022, 2010 WL 3342289 (W.D.

  La. Aug. 24, 2010). As the Louisiana Supreme Court noted in Hebert v. Webre, an

  insurance policy’s “addition of the word ‘physical’ is sufficient … to differentiate a

  ‘bodily injury’ sustained in a physical manner … from an injury which is emotional

  in nature and, though might have physical consequences, is not a ‘physical’ bodily

  injury.” 982 So.2d at 777.

         Here, the Policy unambiguously limits “bodily injury” coverage to physical

  injury and provides coverage for mental anguish only where it stems from a physical




                                            10
Case 1:20-cv-00040-DCJ-JPM Document 37 Filed 07/23/21 Page 11 of 11 PageID #: 374




  injury. Because the Thiels have not established that their mental anguish resulted

  from physical injury, the Policy does not provide coverage for their alleged mental

  anguish. Accordingly, summary judgment is proper as to all of Plaintiffs’ claims

  against Twin City.

                                    CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Defendant’s Motion

  for Summary Judgment [Doc. 32] is GRANTED.

        IT IS FURTHER ORDERED that all claims asserted by Plaintiffs against Twin

  City are DISMISSED WITH PREJUDICE.

        THUS, DONE AND SIGNED in Chambers on this 23rd day of July 2021.




                                           DAVID C. JOSEPH
                                           UNITED STATES DISTRICT JUDGE




                                          11
